Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
IDS
The information disclosure statements (IDS) submitted on May 15, 2019 and August 26, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on April 23, 2019 is accepted by the Examiner. 
Claim rejection – 35 U.S.C. 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite: in reference to claims 1 and 7: the instant claims are directed to “monitoring a reservoir in an underground formation by generating a four dimensional seismic signal based on multiple sets of seismic data representing a subterranean formation,” however, nothing in the subsequent limitation shows that anything related a four dimensional analysis or computation, and there is no concept of monitoring such an event. The steps do not seem to solve any problem as indicated by the preamble. Even the technical features noted in the respective steps could not be ascertain having any informational value. No specific parameter value has been clearly defined to show anything closer to a four-dimensional analysis. Claim 7 also seem to have the same problem as claim 1 of the instant application. The remaining claims 2-6 and 8-12 inherit the attributes of their respective base claims and include similar issues. 
Claims 2-6 and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the Art.
Svay et al. (U.S. PAP 2014/0172307, hereon Svay) discloses methods and systems for target oriented 4D binning of seismic data are presented. A target depth horizon is selected in the vicinity of where 4D changes are expected. Respectively for each data vintage, relationships between the seismic traces and reflection bins, associated with the depth surface, are established and the seismic traces are divided into common reflection angle subsets. The best matching traces from both vintages are selected for each reflection bin and output for further processing (see Svay, Abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bertrand et al. (U.S Patent No. 10,145,971) discloses method, apparatus and system with a multi-station seismic sensor strings.
Hawkins et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857